Judgments, Su*314preme Court, Bronx County (Lawrence Bernstein, J.), rendered December 14, 1995, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the third degree, and sexual abuse in the first degree, and convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to three terms of 11 to 22 years and two terms of 3V2 to 7 years, all to be served concurrently, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning the reliability of identification were properly presented to the jury and we see no reason to disturb its findings. Concur—Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.